Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on January 4, 2021 has been entered and made of record
Claims 1, 2 and 4-14 are currently pending in this application.

This action is final.


Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Chae in view of Oshima fail to teach or suggest “the image projected by said at least one micro-mirror projection device being moved from the first projection surface to the second projection surface by the user through said specific command.”. It is noted that Chae in view of Oshima teach or suggest the image projected by said at least one micro-mirror projection device (Oshima, see paragraph [0049] and [0050], where Oshima discloses that the light modulation element 44 spatially modulates light that is emitted from the dichroic prism 43 on the basis of image information, and emits the spatially modulated light (red color image light, blue color image light, and green color image light) to the projection optical system 46. The light modulation element 44 may employ, for example, a liquid crystal on silicon (LCOS), a digital micromirror device (DMD), a micro electro mechanical systems (MEMS) element, a liquid crystal display device, or the like) being moved from the first projection surface to the second projection surface by the user (Oshima, see figures 6 and 7, paragraph [0089], where Oshima discloses that as shown in FIG. 7, the content 121 shown in FIG.
6 is changed to content 121A in the second display format. The content 121A is formed of only an arrow image, without a text image indicating the amount of drilling. A text image is not easily readable in vibration, and thus, its visibility deteriorates. In the content 121A, since the text image is removed, the visibility is enhanced)  through said specific command (Oshima, paragraph [0078], where Oshima discloses that The display controller 64 controls image information input to the drive section 45, to control an image to be displayed by the projection display section 50. Further, the display controller 64 changes a display format of content to be displayed by the projection display section 50 on the basis of the third vibration detected by the third vibration detector
63).
It is also noted that Chae discloses the image projected by said at least one mirror projection device (Chae, see paragraph [0039] and [0040], where Chae discloses that the first image mover 140 reflects and moves the image output from the image provider 110 toward the second image mover 150. The first image mover 140 is embodied as a mirror, but the present disclosure is not limited thereto.  The second image mover 150 reflects and moves the image reflected from the first image mover 140 to the display screen 170. The second image mover 150 is embodied as a mirror, but the present disclosure is not limited thereto. The second image mover 150 may be laterally moved in an x-axis direction or rotated by a preset angle interlocking with the rotator 160) being moved from the first projection surface to the second projection surface by the user through said specific command (Chae, see figure 1A and figure 4). Chae does not explicitly disclose a micro-mirror, however Oshima discloses micro-mirror (Oshima, see paragraph [0050], where Oshima discloses the light modulation element 44 may employ, for example, a liquid crystal on silicon (LCOS), a digital micromirror device (DMD), a micro electro mechanical systems (MEMS) element, a liquid crystal display device, or the like).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Chae with Oshima. One would be motivated to modify Chae by disclosing micro-mirror as taught by Oshima thereby providing a HUD that sets the combiner to a closed state to stop display of an image in a case where vibration of the vehicle is large, to secure forward visibility (Oshima, see paragraph [0005]).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 20140145933 Al (Applicant submitted IDS) in view of Oshima et al. US 20190302453 Al.

 	As to Claims 1 and 13:
	Chae et al. discloses a virtual human-machine interface system for a vehicle including at least a first projection surface and a second projection surface (Chae, see figure 4 and figure 1B) disposed within the vehicle (Chae, see Abstract, where Chae discloses that a display capable of moving an image determines whether an input signal is coordinate information according to a gesture of a hand or an external input signal. The display calculates, if the input signal is coordinate information, the coordinate that is moved according to the gesture of the hand. After determining whether the hand gesture is a lateral movement, the display generates, if the hand gesture is a lateral movement, a control signal to move a second image mover to the left or right side. A rotator that is included in the display moves the second image mover according to the control signal and displays the image at a moved position through the moved second image mover); said virtual human-(Chae, see figure 4) comprising: at least one mirror projection device for projecting an image on said at least one projection surface (Chae, see paragraphs [0038]-[0040], where Chae discloses that the controller 130 performs input and output check of the image and curved surface correction, thus displaying the image without distortion, with a display having any shape. A method to control an input and output check of an image and curved surface correction has been already known, a detailed description thereof will be omitted. The first image mover 140 reflects and moves the image output from the image provider 110 toward the second image mover 150. The first image mover 140 is embodied as a mirror, but the present disclosure is not limited thereto. The second image mover 150 reflects and moves the image reflected from the first image mover 140 to the display screen 170. The second image mover 150 is embodied as a mirror, but the present disclosure is not limited thereto. The second image mover 150 may be laterally moved in an x-axis direction or rotated by a preset angle interlocking with the rotator 160); at least one sensor for detecting commands given by a user by determining a position of a part of the user's body within the vehicle (Chae, see paragraph [0034], where Chae discloses that when the display screen 170 provides an image on the specific area, the hand position detector 120 determines a gesture of the driver or the passenger, which is disposed in front of the display screen 170. The hand position detector 120 determines whether the position of a hand laterally or vertically moves according to the gesture of the driver or the passenger based on previously stored coordinate information and detects a position of the hand. The coordinate information is coordinate information of the entire area of center fascia. A method of determining whether a position of a hand is moved based on coordinate information is already known, therefore, a detailed description thereof will be omitted); and a control unit for controlling said virtual human-machine interface system (Chae, see paragraph [0035], where Chae discloses that the controller 130 generates a control signal that controls the second image mover 150 to move in an x-axis direction or to rotate by a preset angle based on the hand position detector 120 and transfers the control signal to the rotator 160. Further, the controller 130 controls the display screen 170 to enlarge or reduce size of the image that is displayed on the display screen 170 based on position of the hand); the position of the image projected by the at least one projection device within the vehicle being modifiable by a specific command given by the user (Chae, see paragraph [0036], where Chae discloses that when the driver or the passenger moves the hand to left or right based on the display screen 170, the controller 130 controls the rotator 160 to move the second image mover 150 to the left or the right side, thereby moving and displaying the image on the display screen 170 at a moved point. When the driver or the passenger moves the hand upward or downward, the controller 130 generates a control signal to enlarge or reduce the image that is formed on the display screen 170). Chae discloses the image projected by said at least one mirror projection device (Chae, see paragraph [0039] and [0040], where Chae discloses that the first image mover 140 reflects and moves the image output from the image provider 110 toward the second image mover 150. The first image mover 140 is embodied as a mirror, but the present disclosure is not limited thereto.  The second image mover 150 reflects and moves the image reflected from the first image mover 140 to the display screen 170. The second image mover 150 is embodied as a mirror, but the present disclosure is not limited thereto. The second image mover 150 may be laterally moved in an x-axis direction or rotated by a preset angle interlocking with the rotator 160) being moved from the first projection surface to the second projection surface by the user through said specific command (Chae, see figure 1A and figure 4). Chae does not explicitly disclose a micro-mirror, however Oshima discloses micro-mirror (Oshima, see paragraph [0050], where Oshima discloses the light modulation element 44 may employ, for example, a liquid crystal on silicon (LCOS), a digital micromirror device (DMD), a micro electro mechanical systems (MEMS) element, a liquid crystal display device, or the like).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Chae with Oshima. One would be motivated to modify Chae by disclosing micro-mirror as taught by Oshima thereby providing a HUD that sets the combiner to a closed state to stop display of an image in a case where vibration of the vehicle is large, to secure forward visibility (Oshima, see paragraph [0005]). It is further noted that Oshima teach or suggest the image projected by said at least (Oshima, see paragraph [0049] and [0050], where Oshima discloses that the light modulation element 44 spatially modulates light that is emitted from the dichroic prism 43 on the basis of image information, and emits the spatially modulated light (red color image light, blue color image light, and green color image light) to the projection optical system 46. The light modulation element 44 may employ, for example, a liquid crystal on silicon (LCOS), a digital micromirror device (DMD), a micro electro mechanical systems (MEMS) element, a liquid crystal display device, or the like) being moved from the first projection surface to the second projection surface by the user (Oshima, see figures 6 and 7, paragraph [0089], where Oshima discloses that as shown in FIG. 7, the content 121 shown in FIG. 6 is changed to content 121A in the second display format. The content 121A is formed of only an arrow image, without a text image indicating the amount of drilling. A text image is not easily readable in vibration, and thus, its visibility deteriorates. In the content 121A, since the text image is removed, the visibility is enhanced)  through said specific command (Oshima, paragraph [0078], where Oshima discloses that The display controller 64 controls image information input to the drive section 45, to control an image to be displayed by the projection display section 50. Further, the display controller 64 changes a display format of content to be displayed by the projection display section 50 on the basis of the third vibration detected by the third vibration detector 63).

	As to Claim 2:
	Chae in view of Oshima discloses the virtual human-machine interface system as set forth in claim 1, wherein the specific command given by the user to modify the position of the projected image inside a passenger compartment is a dragging action of the projected image by a part of the user's body (Chae, see figure 4 and paragraphs [0053]-[0055], where Chae discloses referring to FIG. 4, when a driver or a passenger moves an image from the driver side to the passenger side through a gesture of a hand, the hand position detector 120 determines a motion of the hand. For this purpose, in the hand position detector 120, coordinate information of a periphery of the display screen 170 is stored. Therefore, by extracting coordinate information, the hand motion is determined. FIG. 4 illustrates a case in which a hand moves in an x-axis direction from left to right or from right to left. The controller 130 generates a control signal to move a presently displayed image from left to right or from right to left. Therefore, the rotator 160 moves the second image mover 150 from left to right or from right to left based on the control signal. Here, the second image mover 150 receives an image that is reflected from the first image mover 140 to reflect the image to the display screen 170 and to provide the image to the driver or a passenger.] In this case, when the gesture of the hand is vertical motion representing enlargement or reduction of the image, the controller 130 generates a control signal to enlarge or reduce the image. The controller 130 transfers the control signal to the display screen 170 to enlarge or reduce and display the image).  


As to Claim 5:
	Chae in view of Oshima discloses the virtual human-machine interface system as set forth in claim 1, wherein the projection device projects an image on at least one non-flat projection surface (Chae, see 170 in figure 5). 

As to Claim 6:
	Chae in view of Oshima discloses the virtual human-machine interface system as set forth in claim 1, wherein at least one sensor is a first vibration sensor arranged to detect vibrations generated by a part of the user's body contacting a projection surface, so as to detect the position of the part of the user's body and determine a respective command given by said user (Oshima, see paragraph [0097], where 
Oshima discloses that in a case where the HUD 100 is started, the first vibration detector 61 acquires acceleration information from the triaxial acceleration sensor 12B, and detects a first vibration (including a vibration in the first direction X, a vibration in the second direction Y, and a vibration in the third direction Z) of the combiner 12 on the basis of the acquired acceleration information (step Sl)).  

As to Claim 10:
	Chae in view of Oshima discloses the virtual human-machine interface system as set forth in claim 1, wherein the projection device projects an image on a projection surface disposed on a vehicle door or on a vehicle dashboard, or disposed in front of a vehicle steering wheel or on an instrument panel of the vehicle or on an internal roof of the vehicle (Chae, see figure 1B). 

As to Claim 11:
	Chae in view of Oshima discloses the virtual human-machine interface system as set forth in claim 1, wherein the projection device and the control unit comprise a communication module to communicate with each other (Chae, see figure 2). 

As to Claim 12:
	Chae in view of Oshima discloses the virtual human-machine interface system as set forth in claim 1, further comprising a second vibration sensor and a third vibration sensor to detect respectively vehicle vibrations transmitted to the projection surface and vehicle vibrations transmitted to the projection device, to compensate the position of the image projected by said projection device on the projection surface as a function of the detected vibrations (Oshima, see paragraph [0098], where Oshima discloses that the second vibration detector 62 acquires acceleration information from the triaxial acceleration sensor 80, and detects a second vibration (including a vibration in the first direction X, a vibration in the second direction Y, and a vibration in the third direction Z) of the projection display section 50 on the basis of the acquired acceleration information (step S2)). 


Allowable Subject Matter
Claims 4, 7, 8, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624